Citation Nr: 1807296	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  17-18 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran seeks service connection for bilateral ankle and knee disorders as well as a low back disorder, which he has claimed as due to in-service parachute jumps.  In connection with his claims, he underwent a VA examination in October 2015.  At such time, the examiner did not find a current diagnosis of a bilateral ankle disorder, or a nexus between any of the claimed conditions and service.  Subsequently, the Veteran submitted a June 2017 letter from Dr. Cooke, a private physician, in support of his claim.  The letter notes the Veteran has been seen by a private podiatrist, a Dr. Mina, during the course of the appeal period and that this podiatrist had taken x-rays in March 2016 showing bilateral posttraumatic osteoarthritis of the ankle joints.  However, these podiatric records have not been associated with the Veteran's file and are not yet a part of the record available for review by the Board.  

Furthermore, the Veteran has stated that he sees a private orthopedist and receives private physical therapy outside VA.  As the Veteran's file currently contains private treatment records dated only through January 2013, and as the positive nexus opinion is partially based on treatment records from after this period, the Veteran should be afforded the opportunity to supplement the evidence of record with any available private treatment records that may be relevant to his claims.  As any newly obtained orthopedic, podiatric or physical therapy records may be relevant to the each of the claims on appeal, a remand is warranted so that these records can be obtained and considered.  

Furthermore, if any new treatment records are obtained and deemed to be relevant to the claims at issue, the file should be returned to the October 2015 VA examiner for preparation of an addendum opinion incorporating any new relevant information.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to specifically include those from Dr. Mina, his private orthopedist, and private physical therapist, should be obtained.  An appropriate period of time should be allowed for response.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  If any relevant treatment records are obtained, return the file to the VA examiner who conducted the Veteran's October 2015 examination.  The file and a copy of this Remand must be made available to the examiner.  If the October 2015 VA examiner is not available, the file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

For any diagnosed disorders of the Veteran's back, knees or ankles, the examiner should address whether any such condition at least as likely as not (i.e., a 50 percent or greater probability) had its onset during, or is otherwise related to, his military service, to specifically include his in-service parachute jumps. 

The examiner should consider any new information received since the previous examination, including the June 2017 letter from Dr. Cooke, and provide an explanation for all elements of the opinion.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain why not and whether any additional information would permit an opinion, (which facts should be identified) or whether a non-speculative opinion is beyond the limits of medical knowledge.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


